Citation Nr: 0636799	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-37 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for hearing loss. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service with the recognized guerrillas 
and the regular Philippine Army from June 1945 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision of the 
Manila, Philippines, regional office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The service medical records are negative for evidence of 
a hearing loss.

2.  Hearing loss was first demonstrated many years after 
discharge from service, and there is no competent medical 
opinion that relates the veteran's hearing loss to active 
service. 


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

The veteran was provided with preadjudication VCAA notice by 
a letter dated in September 2003.  This letter told the 
veteran what evidence was needed to substantiate the claim 
for service connection for hearing loss.  The veteran was 
also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  The 
September 2003 letter asked the veteran to send any medical 
reports in his possession.  It also told him he could submit 
statements from friends or from himself concerning his 
disability.  This information met the requirement to notify 
the veteran to send any relevant evidence in his possession.  

The VCAA notice letter did not contain information regarding 
the assignment of an effective date for an award of 
compensation for service connection.  However, as the 
veteran's claim is being denied and no effective date will be 
assigned, the failure to provide the veteran with this 
information cannot possibly result in any harm to his claim.  
The denial of his claim also means that a percentage rating 
will not be assigned, thus that element of Dingess notice is 
not implicated in this case.  38 U.S.C.A. § 1311 (West 2002 & 
Supp. 2005).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's service medical records have been 
obtained.  He offered testimony at a hearing before the 
undersigned Veterans Law Judge in July 2006.  The veteran has 
submitted private medical records in support of his claim, 
but has not identified any additional records to be obtained.  
As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

The veteran contends that he has developed hearing loss as a 
result of exposure to gunfire during active service.  He has 
presented written argument and testimony to the effect that 
he reported his hearing loss to his unit's medical officer, 
but that he was told it was probably temporary as the result 
of hot weather.  Therefore, the veteran says that his 
complaints were never entered into his medical records.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

If organic diseases of the nervous system such as hearing 
loss become manifest to a degree of 10 percent within one 
year of separation from active service, then they are 
presumed to have been incurred during active service, even 
though there is no evidence of hearing loss during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question.  Id. 

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The Court has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The service medical records consist only of a December 1945 
Affidavit for Philippine Army Personnel.  This shows that the 
veteran swore he did not incur any wounds or illnesses during 
service.  

The post service medical records consist of a February 2004 
statement from the veteran's private doctor, and the results 
of a June 2004 private audiogram.  The February 2004 
statement indicates that the veteran has a damaged ear drum, 
which results in deafness.  The June 2004 audiogram found 
moderately severe sensorineural hearing loss bilaterally.  
Neither of these examiners related the veteran's current 
hearing loss to his active service.  

The veteran submitted an affidavit in May 2004 which said 
that he was exposed to rifle fire in combat during his 
service with the guerrilla forces.  He said that he reported 
hearing loss of the left ear to the medical section of his 
unit sometime in 1945, but was told that his hearing loss was 
temporary and that it would return to normal.  However, the 
veteran stated that he never regained his hearing.  He has 
noted elsewhere that he lives in an isolated area and did not 
have access to medical care until many years after discharge 
from service, which prevented him from seeking medical 
confirmation of a post service hearing loss.  The veteran 
essentially repeated these assertions at the July 2006 
hearing.  He added that while he was unable to hear from his 
left ear, the right ear seemed normal.  

The Board finds that entitlement to service connection for 
hearing loss is not demonstrated.  The December 1945 
affidavit, executed just prior to his discharge shows that 
the veteran did not sustain any medical problems during 
service.  The evidence does not show that the veteran 
experienced hearing loss in service or until many years after 
discharge from service.  Moreover, there is no competent 
medical evidence to show that the veteran's current hearing 
loss is related to noise exposure or other possible traumas 
or illnesses during active service.  

Furthermore, while the current medical records show that the 
veteran has moderately severe hearing loss, neither of the 
doctors who have treated the veteran for this problem related 
the hearing loss to either noise exposure or active service.  
The earliest evidence of this hearing loss is dated in 2004, 
which is nearly 58 years after the veteran's discharge from 
service.  Therefore, there is no evidence of a causal 
relationship between the veteran's current hearing loss and 
active service.  

The Board recognizes the veteran's sincere belief that his 
current hearing loss is the result of exposure to gunfire 
during service, and that it related to the hearing loss he 
testified he experienced at that time.  However, the veteran 
is not a physician, and he is not qualified to express a 
medical opinion as to such a relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As there is no 
competent medical evidence of a relationship between active 
service and the veteran's current hearing loss, his claim 
must be denied. 


ORDER

Entitlement to service connection for hearing loss is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


